UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-QSB QUARTERLY REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended: June 30, US DRY CLEANING CORPORATION (Exact name of registrant as specified in its chapter) Delaware 000-23305 77-0357037 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 4040 MacArthur Blvd Suite 305 Newport Beach, CA 92660 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (760) 322-7447 ( Former name or former address, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: [X ] Yes [ ] No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): [] Yes [X] No State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:29,751,577 common shares as of August 13, Transitional Small Business Disclosure Format (check one): [ ] Yes [X] No TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1: Financial Statements (Unaudited) 1 Item 2: Management’s Discussion and Analysis 2 Item 3: Controls and Procedures 9 PART II - OTHER INFORMATION Item 1: Legal Proceedings 10 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 10 Item 3: Defaults Upon Senior Securities 10 Item 4: Submission of Matters to a Vote of Security Holders 10 Item 5: Other Information 10 Item 6: Exhibits 10 PART I - FINANCIAL INFORMATION Item 1: Financial Statements Our unaudited condensed consolidated financial statements included in this Form 10-QSB are as follows: (a) Unaudited Condensed Consolidated Balance Sheet as ofJune 30, 2008 F-1 (b) Unaudited Condensed Consolidated Statements of Operations for the three and nine months ended June 30, 2008 and 2007 F-2 (c) Unaudited Condensed Consolidated Statements of Cash Flows for the nine months ended June 30, 2008 and 2007 F-3 (d) Notes to Unaudited Condensed Consolidated Financial Statements F-4 Page 1 US DRY CLEANING CORPORATION CONDENSED CONSOLIDATED BALANCE SHEET JUNE 30, 2008 (UNAUDITED) ASSETS Current Assets Cash $ 4,127,852 Accounts receivable, net 443,407 Deferred acquisition costs 164,309 Prepaid expenses and other current assets 350,374 Deferred financing costs 993,524 Total Current Assets 6,079,466 Property and Equipment, net 4,852,123 Non-Current Assets Deposits 349,650 Goodwill 9,846,665 Intangible assets, net 1,793,884 Total Non-Current Assets 11,990,199 Total $ 22,921,788 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ 2,099,039 Accrued liabilities 1,225,195 Capital lease obligations 222,393 Notes payable 1,320,064 Convertible notes payable 280,000 Total Current Liabilities 5,146,691 Long Term Liabilities Capital lease obligations, net of current portion 209,736 Notes payable, net of current portion 1,101,701 Convertible notes payable, net of current portion 13,719,663 Total Long Term Liabilities 15,031,100 Total Liabilities 20,177,791 Stockholders' Equity Convertible preferred stock; par value $0.001 per share; 20,000,000 authorized shares; 1,200,000 shares issued andnone outstanding; liquidation preference of $2.40 per share - Common stock; par value $0.001 per share; 50,000,000 Series B authorized shares; none issued and outstanding - Common stock; par value $0.001 per share; 100,000,000 authorized shares; 29,366,577 shares issued and outstanding 29,366 Additional paid-in capital 29,405,078 Stockholder receivable (766,280) Accumulated deficit (25,924,167) Total Stockholders' Equity 2,753,997 Total Liabilities and Stockholders' Equity $ 22,921,788 See accompanying notes to condensed consolidated financial statements. Page F-1 US DRY CLEANING CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED JUNE 30, 2 (UNAUDITED) THREE MONTHS NINE MONTHS 2008 2007 2008 2007 Net Sales $ 5,131,563 $ 2,427,466 $ 10,377,895 $ 6,054,794 Cost of Sales (1,879,021 ) (1,252,261 ) (4,388,731) (3,114,901 ) Gross Profit 3,252,542 1,175,205 5,989,164 2,939,893 Operating Expenses Delivery expenses 415,066 205,744 810,526 538,089 Store expenses 1,915,502 720,423 3,771,810 1,623,176 Selling expenses 238,400 153,532 588,746 464,869 Administrative expenses 1,412,721 1,207,497 5,275,878 4,130,718 Depreciation and amortization expenses 241,701 96,112 449,068 245,968 Other 57,379 - 74,412 - Total Operating Expenses 4,280,769 2,383,308 10,970,440 7,002,820 Operating Loss (1,028,227) (1,208,103 ) (4,981,276) (4,062,927 ) Other Income (Expense) Gain on extinguishment of debt - - 423,798 - Interest expense (896,161) (744,777) (1,471,638) (1,355,920) Other expenses (income) (104,623) 137,930 (538,679) (185,140) TotalOther Expenses (1,000,784) (606,847 ) (1,586,579) (1,541,060 ) Loss before provisions for income taxes (2,029,011) (1,814,950 ) (6,567,795) (5,603,987 ) Provision for income taxes - Net Loss $ (2,029,011) $ (1,814,950 ) $ (6,567,795) $ (5,603,987 ) Basic and diluted loss per common share $ (0.11) $ (0.10 ) $ (0.33) $ (0.31 ) Basic and diluted weighted average number of common shares outstanding 18,525,997 17,313,060 19,999,511 17,972,608 See accompanying notes to condensed consolidated financial statements. Page F-2 US DRY CLEANING CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED JUNE 30, 2 (UNAUDITED) 2008 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (6,567,795) $ (5,603,987 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 449,068 245,968 Amortization of deferred financing costs and consulting fees 24,375 12,187 Bad debt expense 22,543 4,675 Equity instruments issued for compensation and services 650,508 416,070 Gain on debt extinguishment (423,798) - Loss on disposal of assets 4,015 Amortization of debt discounts 969,489 746,660 Changes in operating assets and liabilities: Accounts receivable 13,846 135,309 Prepaid expenses and other current assets (246,163) 91,201 Other assets - (31,588 ) Deposits (201,693) - Accounts payable and accrued expenses 492,348 1,667,863 Liquidated damages - (61,125 ) Net cash used in operating activities (4,813,257) (2,376,767 ) CASH FLOWS FROM INVESTING ACTIVITIES: Acquisition of property and equipment (2,335,581) (285,833 ) Deferred acquisition costs 396,137 (601,765 ) Acquired goodwill and intangibles (2,284,360) - Acquisition of business - (98,233 ) Net cash used in investing activities (4,223,804) (985,831 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of notes payable 937,141 475,768 Proceeds from issuance of convertible notes payable 11,457,600 1,800,000 Proceeds from issuance of related party notes payable - 200,000 Repayments on notes payable (201,319) (244,490 ) Repayments on related party notes payable (23,019) (288,890 ) Repayments on convertible notes payable (295,000) - Deferred financing costs (1,577,284) - Repayments on capital lease obligation (176,621) (167,464 ) Proceeds from issuance of common stock 1,436,051 3,617,192 Proceeds from exercise of warrants 490,000 - Repayment on line of credit (500,000) - Net cash provided by financing activities 11,547,549 5,392,116 Net increase in cash 2,510,488 2,029,518 Cash at beginning of period 1,617,364 1,414,456 Cash at end of period $ 4,127,852 $ 3,443,974 Cash paid during the period for: Interest $ 91,079 $ 87,337 See accompanying notes to condensed consolidated financial statements. Page F-3 US DRY CLEANING CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) FOR THE NINE MONTHS ENDED JUNE 30, 2 (UNAUDITED) 2008 2007 SUPPLEMENTAL DISCLOSURE OF NON-CASH INVESTING AND FINANCING ACTIVITIES Debt discount on convertible notes issued with common stock $ - $ 1,478,714 Capitallease additions $ 119,177 $ 87,036 Acquisition ofbusinesses with notes payable $ 2,447,000 $ - Shares issued in conjunction with business acquisition $ 2,030,374 $ - Acquisition of business $ - $ 2,028,000 Conversion of note payable to convertible note $ 200,000 $ 200,000 Conversion of debt to common stock $ 365,000 $ 100,000 Convertible note issued for stockholder receivable $ - $ 250,000 Reclassification of accrued expenses to notes payable $ - $ 125,000 Debt discount on convertible notes issued with warrants $ 1,334,896 $ - Shares issued as collateral in conjunction with debt issuance $ 500 $ - Shares issued in conjunction with cashless warrants $ 467 $ - See accompanying notes to condensed consolidated financial statements. Page F-4 US DRY CLEANING CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED JUNE 30, 2 (UNAUDITED) 1. ORGANIZATION,NATURE OF OPERATIONS AND BASIS OF PRESENTATION The Company US Dry Cleaning Corporation (“USDC”, “we”, or “us”) is a retail service provider of laundry and dry cleaning services consisting of sixty retail locations (“stores”) and three processing plants.The Company’s operations are located in Honolulu, Hawaii, Southern California, Central California, and themid-east coast. On June 21, 2008, the Company completed the acquisition of all assets and liabilities of Caesar’s Cleaners, in Honolulu, Hawaii (“Caesar’s”) (see Note 8). Basis of Presentation The accompanying unaudited interim condensed consolidated financial statements have been prepared by the Company, pursuant to the rules and regulations of the U.S.
